996 So. 2d 291 (2008)
In re Sloan RICHARD.
No. 2008-B-2603.
Supreme Court of Louisiana.
December 19, 2008.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Following the institution of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent admitted that he has violated Rules 8.4(a) and 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Sloan Richard, Louisiana Bar Roll number 28737, be suspended from the practice of law for a period of three years. It is further ordered that all but one year and one day of the suspension shall be deferred, subject to the condition that any future misconduct may be grounds for making the deferred portion of the suspension executory or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
KIMBALL, TRAYLOR and KNOLL, JJ., would reject the consent discipline.